Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 states "a magnetic resonance imaging device including a couch with a couch top on which a subject is placed." This claim declares having a human subject as part of the imaging device which encompasses claiming a human.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12, 13,16  are rejected under 35 U.S.C. 103 as being unpatentable over Dresel (DE-102012209190-A1), and further in view of Ota (US 2018/0314891).

Regarding claim 1, 
Dresel teaches a magnetic resonance imaging system, comprising: a magnetic resonance imaging device including a couch with a couch top on which a subject is placed 
(“The invention is based on a method for acquiring information of at least one object positioned on a patient positioning device of a medical imaging device” Paragraph 5); 
and an optical photographing device, wherein the optical photographing device is configured to acquire an image including the couch
(“Preferably, the 3D image data acquisition unit is formed by conventional 3D scanners having a large scan area, in particular the entire patient support device.” Paragraph 7 
“… object positioned on the patient positioning device is determined from the 3-D image data, based on detection of the patient positioning device and on size information … size information and/or position information relating to the object positioned on the patient positioning device can thereby be determined by the evaluating unit both particularly rapidly and independently and/or automatically.” Paragraph 18); 
and the magnetic resonance imaging device includes a processing circuitry 
(“A determination of an information of the object positioned on the patient positioning device on the basis of the 3D image data by means of the evaluation unit.” Paragraph 5); 
 configured to perform display of information expressing a position of a first RF coil disposed under or inside the couch top 
Dresel teaches an RF coil disposed under or inside the couchtop (See figure 2, Coil, labeled 107, is under the patient, labeled 105)
Dresel further discloses, on the basis of the image acquired by the optical photographing device so that a positional relation with the subject placed on the couchtop 
(“In particular, a type of accessory unit, such as a coil type of a local coil, can be detected by means of the object type information. Furthermore, it is proposed that the 3D image data have at least two image recordings which were acquired at different recording times, and the information of the object positioned on the patient positioning apparatus is determined from these at least two image recordings” Paragraph 8)
Dresel further discloses that it is displayed 
(“In addition, the evaluation unit 121 by means of the data line with the display units 111 . 112 the control unit 121 and the detection unit 101 connected, so by the evaluation unit 121 generated output information for an operator 122 can be displayed visibly” Paragraph 29) 

Dresel does not teach a system that is configured to perform display of information expressing a position of a first RF coil 
Ota teaches a system similar to the system  that configured to perform display of information expressing a position of a first RF coil 
(“the analyzing function 16 a detects a positional arrangement and/or the state of at least one selected from among the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator. In this situation, examples of the tools used for the imaging process include an RF coil attached to the patient S (an RF coil dedicated for receiving, dedicated for transmitting, or used for both transmitting and receiving), a pad disposed between the patient S and the RF coil, a fixation tool used for setting the patient S onto the couch 9” Paragraph 44)
It would have been obvious to one skilled in the art before the effective filling date to modify Dresel to insert a system that can display the position of the RF coil on the basis of images acquired by the photographing optical device as taught by Ota. One would have the motivation to do so in order to know where the RF coil is positioned as the MRI image is taken. One would have reasonably expected as a result to know the position of the RF Coil relative to the couchtop and the patient which in turn results in finding the best position to dispose the RF coil while taking MRI images. 



Regarding claim 3,  
Dresel in view of Ota teaches the magnetic resonance imaging system according to claim 1, 
Dresel does not teach wherein the processing circuitry is configured to perform display of the information expressing the position of the first RF coil by projecting the information onto the subject placed on the couchtop.
Ota further discloses a system wherein the processing circuitry is configured to perform display of the information 
(“Further, each of the projectors 20 is configured to project a picture output from the processing circuitry 16 onto the MRI apparatus 100, a tool used for the imaging process, the patient 0, or the operator.” Paragraph 36)
expressing the position of the first RF coil by projecting the information onto the subject placed on the couchtop.
(“Further, in the present embodiment, the processing circuitry 16 includes an analyzing function 16 a and an informing function 16 b. The analyzing function 16 a is an example of the analyzing unit. The informing function 16 b is an example of the informing controlling unit. The analyzing function 16 a is configured to analyze the image obtained by the camera 19. More specifically, by analyzing the image obtained by the camera 19, the analyzing function 16 a detects a positional arrangement and/or the state of at least one selected from among the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator. In this situation, examples of the tools used for the imaging process include an RF coil attached to the patient S (an RF coil dedicated for receiving, dedicated for transmitting, or used for both transmitting and receiving), a pad disposed between the patient S and the RF coil, a fixation tool used for setting the patient S onto the couch 9 (a belt, or the like), and a synchronization unit used for performing an imaging process in synchronization with a biological signal of the patient S.” Paragraph 42-44).
It would have been obvious to one skilled in the art before the effective filing date to further modify Dresel to insert the system that can project the position of an RF coil as taught by Ota. One would have been motivated to do so in order to be informed of the RF coil position while positioning the patient. One would have reasonably expected as a result to be able to position the patient properly in relation to the RF coil.


Regarding claim 4, 
Dresel in view of Ota discloses the system of claim 1, but Dresel does not teach the magnetic resonance imaging system according to claim 1, wherein the processing circuitry is configured to specify the position of the first RF coil on the basis of the image acquired by the optical photographing device.
Ota discloseswherein the processing circuitry is configured to specify the position of the first RF coil on the basis of the image acquired by the optical photographing device.
(“the analyzing function 16 a detects a positional arrangement and/or the state of at least one selected from among the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator. In this situation, examples of the tools used for the imaging process include an RF coil attached to the patient S (an RF coil dedicated for receiving, dedicated for transmitting, or used for both transmitting and receiving), a pad disposed between the patient S and the RF coil, a fixation tool used for setting the patient S onto the couch 9” Paragraph 44)
It would have been obvious to one skilled in the art before the effective filing date to further modify Dresel to insert an analyzing function to the processor as taught by Ota. One would have the motivation to do so in order have the position of the RF coil based on the image taken. One would have reasonably expected as a result to know the position of the RF coil during the moment the image was taken. 
Regarding claim 5, 
Dresel in view of Ota discloses the system of claim 4, but Dresel does not teach wherein the processing circuitry is configured to specify the position of the first RF coil while the subject is not 31Docket No. PTMA-20068-US Status: Finalplaced on the couchtop
Ota discloses a system similar to the processing circuitry configured to specify the position of the first RF coil while the subject is not 31Docket No. PTMA-20068-US Status: Finalplaced on the couchtop
(“In this situation, the state of the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator may be, for example, the position and movements of each of the imaged elements. For example, the analyzing function 16 a detects the positions and movement of the operator, the patient S, and the tools used for the imaging process, each by analyzing the image obtained by the camera” Paragraph 45) 	It would have been obvious to one skilled in the art before the effective filing date to further modify  Dresel to specify the position of the RF coil at any moment, movement, or position of the patient or the operator as taught by Ota. One would have the motivation to do so in order to have the RF coil position known at a variety of different situations. One would have reasonably expected as a result to obtain the position of the RF coil when the patient is not placed on the couchtop. 

Regarding claim 6, 
Dresel in view of Ota teaches the magnetic resonance imaging system according to claim 4, andu further disclose wherein the processing circuitry is configured to cause the optical photographing device to acquire the image at a timing when lowering of the couchtop is detected,
(“For example, such a positioning of the patient support device can be controlled by gestures of the operating personnel in the 3D image data are recognized by the evaluation and these gestures is assigned a control function, for example, a control of the patient support device. The control functions may be formed, for example, by a raising of a lying table of the patient positioning device, a lowering of the lying table, a method of the lying table into or out of a receiving area. In addition, the patient's wishes during the medical imaging examination can be dealt with in such a particularly rapid manner by, for example, recognizing a gesture of the patient recorded in the 3D image data during the medical imaging examination as a control gesture by the evaluation unit and by assigning a control signal to this control gesture. For example, a lifting of a patient's hand during the medical imaging examination may be associated with an interruption of the medical imaging examination or turning on of a microphone, and so forth.” See Dresel Paragraph 18)
However, Dresel does not teach and specify the position of the first RF coil using the image.
Ota teaches and specify the position of the first RF coil using the image.
(“In this situation, the state of the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator may be, for example, the position and movements of each of the imaged elements. For example, the analyzing function 16 a detects the positions and movement of the operator, the patient S, and the tools used for the imaging process, each by analyzing the image obtained by the camera “ Paragraph 45)
It would have been obvious to one skilled in the art before the effective filing date to further modify Dresel to insert an analyzing function to the processor as taught by Ota. One would have the motivation to do so in order know the position of the RF coil based on the image taken. One would have reasonably expected as a result to know the position of the RF coil during the moment the couch was lowered. 
Regarding claim 7,
Dresel in view of Ota teaches the magnetic resonance imaging system according to claim 4, and further discose wherein the processing circuitry is configured to cause the optical photographing device to photograph continuously after the first RF coil is set,
(“A change in position and / or movement of the patient can be detected particularly quickly and effectively if at least 15 images for optically capturing the 3D image data per second are detected. Preferably, however, at least 20 images per second and more preferably about 30 images per second are detected by means of the 3D image data acquisition unit.” See Dresel Paragraph 10)
However, Dresel does not teach and at a timing when an operator who sets the coil goes out of a frame of an image capture region of the optical photographing device, specify the position of the first RF coil using the image obtained previously.
Ota teaches and at a timing when an operator who sets the coil goes out of a frame of an image capture region of the optical photographing device, specify the position of the first RF coil using the image obtained previously.
(“In this situation, the state of the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator may be, for example, the position and movements of each of the imaged elements. For example, the analyzing function 16 a detects the positions and movement of the operator, the patient S, and the tools used for the imaging process, each by analyzing the image obtained by the camera” Paragraph 45)
It would have been obvious to one skilled in the art before the effective filing date to further modify  Dresel to photograph the couch top as the operator leaves the room in order to take a picture of the RF coil as taught by Ota. One would have been motivated to do so because the original base position of the RF coil can be changed in the moments that the operator takes the  original picture and walks out of the room. One would have reasonably expected as a result to know the position of the RF coil during the moment the operator goes out of the frame. 
Regarding claim 8,
 Dresel teaches the magnetic resonance imaging system according to claim 4, Dresel further teaches wherein the processing circuitry is configured to cause the optical photographing device to photograph continuously after the first RF coil is set
(“A change in position and / or movement of the patient can be detected particularly quickly and effectively if at least 15 images for optically capturing the 3D image data per second are detected. Preferably, however, at least 20 images per second and more preferably about 30 images per second are detected by means of the 3D image data acquisition unit” See Dresel Paragraph 10)
Dresel does not teach and at a timing when the subject comes in a frame of the image of the couchtop, specify the position of the first RF coil using the image obtained previously.
Ota discloses and at a timing when the subject comes in a frame of the image of the couchtop, specify the position of the first RF coil using the image obtained previously.
(“In this situation, the state of the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator may be, for example, the position and movements of each of the imaged elements. For example, the analyzing function 16 a detects the positions and movement of the operator, the patient S, and the tools used for the imaging process, each by analyzing the image obtained by the camera” Paragraph 45)
It would have been obvious to one skilled in the art before the effective filing date to modify Dresel to note the position of the RF coil at a timing when the subject comes into frame as taught by Ota . One would have been motivated to do so because the RF coil could have changed position between the RF coil being set and the subject coming in the frame. One would have reasonably expected as a result to obtain the position of the RF coil at a timing when the patient walks into the frame.


Regarding claim 12, 
Dresel teaches the magnetic resonance imaging system according to claim 1, wherein the processing circuitry is configured to further perform display of information expressing a recommended position to dispose a second RF coil that is to be disposed on the subject, so that the positional relation with the subject placed on the couchtop is displayed.
(“In addition, also a position query regarding the accessory units 123 For example, whether the necessary for the upcoming magnetic resonance examination 123 are arranged at the correct position or within a tolerance range for the correct position.  The output signal contains information that is available to the operating personnel 122 signal if all accessory units 123 are arranged in a correct position or whether a mispositioning of at least one accessory unit 123 is present.”)

Regarding claim 13,
Dresel in view of Ota discloses
 Dresel does not teach the magnetic resonance imaging system according to claim 12, wherein the processing circuitry is configured to determine the recommended position to dispose the second RF coil on the basis of the position of the first RF coil.	
Ota teaches the magnetic resonance imaging system according to claim 12, wherein the processing circuitry is configured to determine the recommended position to dispose the second RF coil on the basis of the position of the first RF coil
 (“on the basis of colors of the clothes or the like., the analyzing function 16 a detects a positional arrangement and/or the state of at least one selected from among the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator. In this situation, examples of the tools used for the imaging process include an RF coil attached to the patient S (an RF coil dedicated for receiving, dedicated for transmitting, or used for both transmitting and receiving), a pad disposed between the patient S and the RF coil, a fixation tool used for setting the patient S onto the couch 9” Paragraph 44) 
It would have been obvious to one skilled in the art before the effective filing date to modify to display information of the recommended position of RF coil 2 based on coil 1 by setting a current base position of the coils based on the recommended positioning before analyzing the position of additional coils as taught by Ota. One would have been motivated to do so in order to get a range on where the best or correct position to place an accessory (Coils) would be. One would have reasonably expected as a result to get the recommended positions to place the RF coils in.
Regarding claim 16, 
Dresel teaches and the information expressing the recommended position to dispose the second RF coil so that the positional relation with the second RF coil that is actually disposed on the subject is displayed.
(“In addition, also a position query regarding the accessory units 123 For example, whether the necessary for the upcoming magnetic resonance examination Zubehöreinheiten 123 are arranged at the correct position or within a tolerance range for the correct position.  The output signal contains information that is available to the operating personnel 122 signal if all accessory units 123 are arranged in a correct position or whether a mispositioning of at least one accessory unit 123 is present.” Paragraph 47)Dresel does not teach the magnetic resonance imaging system according to claim 12, wherein the processing circuitry is configured to perform display of the information expressing the position of the first RF coil
Ota teaches the magnetic resonance imaging system according to claim 12, wherein the processing circuitry is configured to perform display of the information expressing the position of the first RF coil (“on the basis of colors of the clothes or the like., the analyzing function 16 a detects a positional arrangement and/or the state of at least one selected from among the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator. In this situation, examples of the tools used for the imaging process include an RF coil attached to the patient S (an RF coil dedicated for receiving, dedicated for transmitting, or used for both transmitting and receiving), a pad disposed between the patient S and the RF coil, a fixation tool used for setting the patient S onto the couch 9” Paragraph 44) 
It would have been obvious to one skilled in the art before the effective filing date to modify Dresel to display information of the position of RF coil 1 and analyze whether the accessories (which can include RF coils) are arranged in the correct position, or alert the operator to move the accessory to the correct or recommended position as taught by Ota. One would have been motivated to do so in order to get a range on where the best or correct position to place an accessory would be. One would have reasonably expected as a result to get the recommended positions to place the RF coils in.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dresel (DE-102012209190 A1) and Ota (US 2018/0314891) as applied to claims  1 and 12 above, and further in view of Kasugai (US-20090182221-A1)
Regarding claim 2, 
Dresel discloses the MRI system as set forth above, but does not teach the magnetic resonance imaging system according to claim 1, wherein the processing circuitry is configured to perform display of the information expressing the position of the first RF coil in a manner of overlapping with the image of the subject acquired by the optical photographing device.
Ota teaches the magnetic resonance imaging system according to claim 1, wherein the processing circuitry is configured to perform display of the information expressing the position of the first RF coil
(“on the basis of colors of the clothes or the like., the analyzing function 16 a detects a positional arrangement and/or the state of at least one selected from among the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator. In this situation, examples of the tools used for the imaging process include an RF coil attached to the patient S (an RF coil dedicated for receiving, dedicated for transmitting, or used for both transmitting and receiving), a pad disposed between the patient S and the RF coil, a fixation tool used for setting the patient S onto the couch 9” Paragraph 44) 
It would have been obvious to one skilled in the art before the effective filing date to modify Dresel to display information of the recommended position of the RF coil as taught by Ota. One would have been motivated to do so in order to get a range on where the best or recommended position to place an accessory (Coils) would be. One would have reasonably expected as a result to get the recommended positions to place the RF coil in.
 Dresel in view of Ota does not teach in a manner of overlapping with the image of the subject acquired by the optical photographing device.
Kasugai teaches in a manner of further overlapping with the image of the subject that is acquired by the optical photographing device
(Kasugai Paragraph 5”… apparatus that simultaneously displays a comparison image based on a recorded image acquired from a past examination and a scan image acquired from a current examination in an overlapping manner and obtains an image at a position substantially the same as that in the past examination in accordance with matching of display positions of these images.”)
It would have been obvious to one skilled in the art before the effective filling date to modify Dresel in view of Ota to add a system that can overlap a base image with a new image of the RF coil as taught by Kasugai.  One would be motivated to do so in order to find the recommended  position for the RF coil.


Regarding claim 14,
 Dresel does not teach the magnetic resonance imaging system according to claim 12, wherein the processing circuitry is configured to perform display of the information expressing the recommended position to dispose the second RF coil in a manner of further overlapping with the image of the subject that is acquired by the optical photographing device.
Ota teaches the magnetic resonance imaging system according to claim 12, wherein the processing circuitry is configured to perform display of the information expressing the recommended position to dispose the second RF coil
 (“on the basis of colors of the clothes or the like., the analyzing function 16 a detects a positional arrangement and/or the state of at least one selected from among the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator. In this situation, examples of the tools used for the imaging process include an RF coil attached to the patient S (an RF coil dedicated for receiving, dedicated for transmitting, or used for both transmitting and receiving), a pad disposed between the patient S and the RF coil, a fixation tool used for setting the patient S onto the couch 9” Paragraph 44) 
It would have been obvious to one skilled in the art before the effective filing date to modify Dresel to display information of the recommended position of the second RF coil as taught by Ota. One would have been motivated to do so in order to get a range on where the best or recommended position to place an accessory (Coils) would be. One would have reasonably expected as a result to get the recommended positions to place the second RF coil in.
 Ota does not teach in a manner of further overlapping with the image of the subject that is acquired by the optical photographing device.
Kasugai teaches in a manner of further overlapping with the image of the subject that is acquired by the optical photographing device
(Kasugai Paragraph 5”… apparatus that simultaneously displays a comparison image based on a recorded image acquired from a past examination and a scan image acquired from a current examination in an overlapping manner and obtains an image at a position substantially the same as that in the past examination in accordance with matching of display positions of these images.”)
It would have been obvious to one skilled in the art before the effective filing date to modify Dresel in view of Ota to add an apparatus that can overlap a base image with a new image of the RF coil as taught by Kasugai. One would have been motivated to do so in order to find the recommended position for the RF coil . One would have reasonably expected as a result to find the recommended  position for the second RF coil.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dresel (DE-102012209190-A1) and Ota (US 2018/0314891) as applied to claim 1 above,, and further in view of McJury (“Assessing the image quality of pelvic MR images acquired with a flat couch for radiotherapy treatment planning, The British journal of radiology, 2011”)
Regarding claim 9,
Dresel teaches and the processing circuitry is configured to specify the position of the first RF coil on the basis of the positional relation between the couchtop and the first RF coil.
(“Furthermore, it is proposed that the 3D image data have at least two image recordings which were acquired at different recording times, and the information of the object positioned on the patient positioning apparatus is determined from these at least two image recordings.” Paragraph 9)
Dresel does not teach the magnetic resonance imaging system according to claim 1, wherein the first RF coil is embedded inside the couchtop.
McJury teaches the magnetic resonance imaging system according to claim 1, wherein the first RF coil is embedded inside the couchtop (See figure below)

    PNG
    media_image1.png
    260
    695
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to modify Dresel to move the RF coil underneath the couchtop as taught by McJury. One would have been motivated to do so because when the RF coil is at a specific distance from the couchtop the resulting images are clearer. One would have reasonably expected as a result to get clearer images with a smaller signal to noise ratio when the RF coil is placed a specific distance from the couchtop (McJury Page 751, Column right, Paragraph 2).
Claim  17 is rejected under 35 U.S.C. 103 as being unpatentable over Dresel (DE-102012209190-A1) and Ota (US 2018/0314891) and further in view of McJury (“Assessing the image quality of pelvic MR images acquired with a flat couch for radiotherapy treatment planning, The British journal of radiology, 2011”)

Regarding claim 17,
 Dresel teaches a position display method executed in a magnetic resonance imaging system, the resonance imaging system including: a magnetic resonance imaging device including a couch with a couchtop on which a subject is placed;
(“(“The invention is based on a method for acquiring information of at least one object positioned on a patient positioning device of a medical imaging device” Paragraph 5); 
and an optical photographing device the position display method comprising: acquiring an image including the couchtop by the optical photographing device;
(“Preferably, the 3D image data acquisition unit is formed by conventional 3D scanners having a large scan area, in particular the entire patient support device.” Paragraph 7 ); 
and performing, by a processing circuitry included in the magnetic resonance imaging device,
(“In particular, a type of accessory unit, such as a coil type of a local coil, can be detected by means of the object type information. Furthermore, it is proposed that the 3D image data have at least two image recordings which were acquired at different recording times, and the information of the object positioned on the patient positioning apparatus is determined from these at least two image recordings” Paragraph 8)
display of information
(“In addition, the evaluation unit 121 by means of the data line with the display units 111 . 112 the control unit 121 and the detection unit 101 connected, so by the evaluation unit 121 generated output information for an operator 122 can be displayed visibly” Paragraph 29) 
Dresel does not teach expressing a position of a first RF coil disposed under or inside the couchtop on the basis of the image acquired by the optical photographing device so that a positional relation with the subject placed on the couchtop is displayed
Ota teaches a system similar to expressing a position of a first RF coil disposed under or inside the couchtop on the basis of the image acquired by the optical photographing device so that a positional relation with the subject placed on the couchtop is displayed
(“Further, in the present embodiment, the processing circuitry 16 includes an analyzing function 16 a and an informing function … The analyzing function 16 a is configured to analyze the image obtained by the camera 19. More specifically, by analyzing the image obtained by the camera 19, the analyzing function 16 a detects a positional arrangement and/or the state of at least one selected from among the MRI apparatus 100, the tools used for the imaging process, the patient S, and the operator. In this situation, examples of the tools used for the imaging process include an RF coil attached to the patient S (an RF coil dedicated for receiving, dedicated for transmitting, or used for both transmitting and receiving), a pad disposed between the patient S and the RF coil, a fixation tool used for setting the patient S onto the couch 9 (a belt, or the like), and a synchronization unit used for performing an imaging process in synchronization with a biological signal of the patient S.” Paragraph 42-44 
It would have been obvious to one skilled in the art before the effective filing date to modify Dresel to teach a system that expresses a position of a first RF coil disposed under the couchtop as taught by McJury. One would have been motivated to do so in order to determine the position of the RF coil with respect to the patient on the couchtop. One would have reasonably expected as a result to get the positional relationship of the patient.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dresel (DE-102012209190-A1) and Ota (US 2018/0314891) as applied to claims 1 and 12 above, and further in view of Adriany (US7514926B2).
Regarding claim 10, 
Dresel in view of Ota does not teach the magnetic resonance imaging system according to claim 1, wherein the first RF coil includes a plurality of elements, and  the processing circuitry is configured to perform display of information expressing a position of all or a part of the elements included in the first RF coil, within the information expressing the position of the first RF coil.
Adriany discloses a similar system as the magnetic resonance imaging system according to claim 1, wherein the first RF coil includes a plurality of elements, 
(“FIG. 5 illustrates a structure for positioning a resonant element according to one example, however it is understood that other structures (flexible or rigid) can be used to carry the plurality of resonant elements of a coil. “ Detailed description Paragraph 23) 
and  the processing circuitry is configured to perform display of information expressing a position of all or a part of the elements included in the first RF coil, within the information expressing the position of the first RF coil.
(“ Exemplary output devices include a memory device, a display, a printer or a network connection. In one example, the frame of the coil is controlled by actuators driven by the processor. For example, a keyboard entry by a user can be configured to control the spacing of adjacent resonant elements.” Additional examples Paragraph 22)
It would have been obvious to one skilled in the art before the effective filing date to modify Dresel in view of Ota to disclose an RF coil including plurality of elements and display the position of these elements as taught by Adriany. One would have been motivated to do so in order to control and move each element in respect to the other elements as described in Adriany. One would have reasonably expected as a result to get the position of the RF coil. 
Regarding claim 15, 
Dresel in view of Ota does not teach the magnetic resonance imaging system according to claim 12, wherein the second RF coil includes a plurality of elements, and the processing circuitry is configured to perform display of information expressing a position of all or a part of the elements included in the second RF coil, within the information expressing the recommended position to dispose 33Docket No. PTMA-20068-US Status: Final the second RF coil.
Adriany discloses a similar system as the magnetic resonance imaging system according to claim 12, wherein the second RF coil includes a plurality of elements,
 (“FIG. 5 illustrates a structure for positioning a resonant element according to one example, however it is understood that other structures (flexible or rigid) can be used to carry the plurality of resonant elements of a coil. “ Detailed description Paragraph 23) 
and the processing circuitry is configured to perform display of information expressing a position of all or a part of the elements included in the second RF coil, within the information expressing the recommended position to dispose 33Docket No. PTMA-20068-US Status: Final the second RF coil. 
(“ Exemplary output devices include a memory device, a display, a printer or a network connection. In one example, the frame of the coil is controlled by actuators driven by the processor. For example, a keyboard entry by a user can be configured to control the spacing of adjacent resonant elements.” Additional examples Paragraph 22)
It would have been obvious to one skilled in the art before the effective filing date to modify Dresel to disclose a second RF coil including plurality of elements and display the position of these elements as taught by Adriany. One would have been motivated to do so in order to control and move each element in respect to the other elements in more than one coil. One would have reasonably expected as a result to get the position of the second RF coil.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dresel (DE-102012209190-A1) and Ota (US 2018/0314891) as applied to claim 1 above, and further in view of Paulus  (“Investigative Radiology, Volume 51, Issue 10, pg. 624-634, October 2016” )

Regarding claim 11, 
Dresel in view of Ota does not teach the magnetic resonance imaging system according to claim 1, wherein the first RF coil is an RF coil for capturing an image of a spine.
Paulus teaches the magnetic resonance imaging system according to claim 1, wherein the first RF coil  an RF coil for capturing an image of a spine
( “The RF spine array coil in such setting can be mounted at a known position on the system's patient table and, depending on the body region to be imaged, will be positioned together with the patient table at varying positions within the PET FOV (Siemens).37” Section Attenuation Correction in PET/MR Hybrid Imaging, Paragraph 5)
It would have been obvious to one skilled in the art before the effective filing date to modify Dresel in view of Ota to take images of the spine as taught by Paulus because Dresel claims to use the MRI to image a variety of body parts. One would have been motivated to do so in order to examine the spinal cord for abnormalities or injuries. One would have reasonably expected as a result to obtain images that can be used to provide a diagnosis to the spinal region. 
			
					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for similar MRI systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IKRA F CHAUDHRY whose telephone number is (571)272-5696. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IKRA F CHAUDHRY/Examiner, Art Unit 3793

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793